Gildebsleeve, J.
This is an appeal from an order of the Special Term of the City Court, granting plaintiff permission to amend the complaint without costs. The defendant claims that the original complaint alleges a cause of action arising from a loss on a contract of carriage from New York to Waterville, Maine; and that the amended complaint alleges the same contract of carriage and then alleges a new contract for the transportation of the same goods from Water-ville, Maine, to New York; and then, instead of alleging that the goods were lost, as in the original complaint, states that they have not been delivered and that defendant keeps control of them, although delivery has been duly demanded. It *666is defendant’s contention that a new canse of action, based upon new facts and a new contract, appears in the amended complaint, and that it was error for the court below to allow such amendments. Upon comparing the original with the amended complaint it seems to us that this case comes within the authority of- Deyo v. Morss, 144 N. Y. 216, where it was held that, under the provisions of section 723 of the Code, authorizing amendments of pleadings by the court, the latter has power to direct an amendment of a complaint, although it changes the cause of action and substitutes another belonging to a different class, where the result sought to be reached is the same and the amendment does not affect the substantial purpose of the action. The appellant urges, however, that, under the circumstances, the court below should have imposed the payment of costs as. a condition for granting the motion, to which proposition respondent orally consented upon the argument.
The order is modified by inserting, as a condition for the granting of the amendment, the payment of the costs of the action up to the time of the making of the motion for the amended complaint and, as thus modified, affirmed, with disbursements to the appellant, but no costs of this appeal to either party.
Dd'gro and Dowling, JJ., concur.
Order modified and, as modified, affirmed, with disbursements to appellant, but no costs of this appeal to either party.